Citation Nr: 0403790	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-06 549	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for otitis media.

3.  Entitlement to service connection for an upper 
respiratory infection.

4.  Entitlement to service connection for bilateral disorders 
of the elbows and arms.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant served on active duty from March 1978 until his 
retirement in August 1999.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 2001 
rating decision issued by the Nashville, Tennessee Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied the appellant's claims of entitlement to service 
connection for a cervical spine disorder, otitis media, an 
upper respiratory infection and bilateral disorders of the 
elbows and arms.  

On May 6, 2003, the appellant appeared and testified at a 
personal hearing by videoconference before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on his part.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.  Secondary service-connection may 
also be granted for the degree to which a non-service-
connected disorder is aggravated by a service-connected 
disorder.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).

The appellant testified at his May 2003 videoconference 
hearing that he had had a medical evaluation conducted at 
Fort Campbell and that he was going for another evaluation at 
Homestead Air Force Base.  The appellant further testified 
that he had received treatment for the claimed conditions 
from both VA and private health care providers, as well as 
care at Fort Campbell as a military retiree.  Review of the 
claims file indicates that the medical evidence of record is 
incomplete in that these treatment records are not of record.  

The Board notes that, while the case was in appellate status, 
the Court clarified the scope of the duty to assist 
provisions contained in the VCAA.  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim on appeal and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claim.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers who 
provided him with relevant evaluation or 
treatment for his claimed conditions 
since 1999, not already provided.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the above mentioned claims.  In 
particular, all retired military medical 
records from Ft. Campbell and Homestead 
should be obtained.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  The RO should also secure copies of 
all VA medical records pertaining to the 
appellant, to the extent not already on 
file.  The appellant should identify the 
VA facilities from which he has received 
treatment since August 1999.

4.  Thereafter, the appellant should be 
afforded appropriate VA medical 
examinations to accurately determine the 
nature, etiology and onset date of any 
current cervical spine, ear, upper 
respiratory and upper extremity disorder.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations.  All necessary tests, such 
as x-rays, should be conducted and the 
examiners should review the results of 
any testing prior to completion of any 
report.  An opinion should be obtained 
even if the appellant does not report for 
the examination.

The examiners should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any cervical spine, ear, 
upper respiratory and/or upper extremity 
disorder found.  A rationale should be 
provided for all opinions expressed.  

The appropriate examiner should render 
opinions, with degree of probability 
expressed, regarding:

	(a.) whether the appellant's 
currently suffers from any cervical 
spine, ear, upper respiratory or upper 
extremity disorder that is causally or 
etiologically related to military service 
or to some other cause or causes.  If no 
such cervical spine, ear, upper 
respiratory or upper extremity disorder 
currently exists, the examiner should 
clearly state this.  If the claimed 
conditions are part and parcel of any 
service-connected disability, the 
examiner should clearly state this.
	(b.) whether it is at least as 
likely as not that any current cervical 
spine, ear, upper respiratory or upper 
extremity disorder was caused by the 
appellant's bilateral shoulder or 
allergic rhinitis disabilities as opposed 
to some other factor or factors such as 
post-service trauma or smoking.
	(c.) whether it is at least as 
likely as not that the appellant's 
bilateral shoulder disability or allergic 
rhinitis disability aggravated or 
contributed to or accelerated any 
existing cervical spine, ear, upper 
respiratory or upper extremity disorder 
or aggravated any such disorder?
	(d.) if the appellant's bilateral 
shoulder disability or allergic rhinitis 
aggravated or contributed to or 
accelerated any cervical spine, ear, 
upper respiratory or upper extremity 
disorder or aggravated any such disorder, 
to what extent, stated in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors?

5.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

6.  Thereafter, the RO should 
readjudicate the claims on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439 (1995).

7.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	M. HANNAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


